Case 1:16-cv-01533-ABJ Document 83-2 Filed 05/16/19 Page 1 of 3




            EXHIBIT B
5/16/2019                                         CM/ECF 83-2
                       Case 1:16-cv-01533-ABJ Document   - Live Database
                                                                  Filed- 05/16/19
                                                                         flsd     Page 2 of 3
                                                                                                                        JB,STAYED

                                               U.S. District Court
                                       Southern District of Florida (Miami)
                                CIVIL DOCKET FOR CASE #: 1:14-cv-24414-KMW


 Comparelli et al v. Republica Bolivariana De Venezuela et al                           Date Filed: 11/19/2014
 Assigned to: Judge Kathleen M. Williams                                                Jury Demand: None
 Case in other court: USCA, 16-16748-CC                                                 Nature of Suit: 890 Other Statutory Actions
 Cause: 28:1331 Federal Question                                                        Jurisdiction: Federal Question

 Plaintiff
 Carmina R Comparelli                                                     represented by Rodrigo Sebastian Da Silva
                                                                                         Law Offices of Rodrigo S. Da Silva, P.A.
                                                                                         777 Arthur Godfrey Road, Suite 402
                                                                                         Miami Beach, FL 33140
                                                                                         305-615-1434
                                                                                         Fax: 305-615-1435
                                                                                         Email: rodrigo@rdasilvalaw.com
                                                                                         ATTORNEY TO BE NOTICED
 Plaintiff
 Freddy E Lopez Comparelli                                                represented by Rodrigo Sebastian Da Silva
 TERMINATED: 04/12/2016                                                                  (See above for address)
                                                                                         ATTORNEY TO BE NOTICED
 Plaintiff
 Loryelena Delgado Comparelli                                             represented by Rodrigo Sebastian Da Silva
 TERMINATED: 04/12/2016                                                                  (See above for address)
                                                                                         ATTORNEY TO BE NOTICED
 Plaintiff
 Julio C Delgado Comparelli                                               represented by Rodrigo Sebastian Da Silva
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED


 V.
 Defendant
 Republica Bolivariana De Venezuela                                       represented by Katherine Alena Sanoja
 a sovereign nation                                                                      GST, LLP
                                                                                         175 SW 7th Street
                                                                                         Suite 2110
                                                                                         Miami, FL 33130
                                                                                         305-856-7723
                                                                                         Fax: (786)220-8265
                                                                                         Email: katherine.sanoja@gstllp.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Kristin Drecktrah Paz
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?650447235661758-L_1_0-1                                                             1/18
5/16/2019              Case 1:16-cv-01533-ABJ Document  CM/ECF 83-2
                                                               - Live Database
                                                                        Filed- 05/16/19
                                                                               flsd     Page 3 of 3
                            Amended Complaint,, , 87 MOTION to Dismiss 85 Amended Complaint,, by Carmina R
                            Comparelli, Julio C Delgado Comparelli (Da Silva, Rodrigo) (Entered: 04/22/2019)
  04/23/2019            159 MOTION for Extension of Time to file Motion to Compel Defendant Republica
                            Bolivariana de Venezuela to Produce Better Answers to Plaintiffs' Jurisdictional
                            Discovery Requests by Carmina R Comparelli, Julio C Delgado Comparelli. Responses
                            due by 5/7/2019 (Da Silva, Rodrigo) (Entered: 04/23/2019)
  04/24/2019            160 MOTION to Compel Defendant Repblica Bolivariana De Venezuela to Produce Better
                            Answers to Plaintiffs' Jurisdictional Discovery Requests by Carmina R Comparelli, Julio
                            C Delgado Comparelli. Responses due by 5/8/2019 (Da Silva, Rodrigo) (Entered:
                            04/24/2019)
  04/24/2019            161 MOTION to Compel Defendant Repblica Bolivariana de Venezuela to Produce Better
                            Answers to Plaintiffs' Jurisdictional Discovery Requests by Carmina R Comparelli, Julio
                            C Delgado Comparelli. Responses due by 5/8/2019 (Da Silva, Rodrigo) (Entered:
                            04/24/2019)
  05/02/2019            162 Notice of Supplemental Authority re 156 MOTION to Strike Filings and Discovery
                            Responses Served or Filed by GST, LLP since January 23, 2019, 134 UNSTIPULATED
                            MOTION for Substitution of Counsel. Substituting Manuel Kushner for Rodney Quinn
                            Smith, II; Katherine Alena Saloja, and John Derek Womack by Carmina R Comparelli,
                            Julio C Delgado Comparelli (Da Silva, Rodrigo) (Entered: 05/02/2019)
  05/02/2019            163 Notice of Supplemental Authority re 134 UNSTIPULATED MOTION for Substitution of
                            Counsel. Substituting Manuel Kushner for Rodney Quinn Smith, II; Katherine Alena
                            Saloja, and John Derek Womack by Republica Bolivariana De Venezuela (Kushner,
                            Manuel) (Entered: 05/02/2019)
  05/03/2019            164 RESPONSE to Motion re 156 MOTION to Strike Filings and Discovery Responses
                            Served or Filed by GST, LLP since January 23, 2019 filed by Republica Bolivariana De
                            Venezuela. Replies due by 5/10/2019. (Smith, Rodney) (Entered: 05/03/2019)
  05/07/2019            165 Notice of Supplemental Authority re 123 Defendant's MOTION to Stay Due to Current
                            Events in Venezuela by International Petrochemical Sales, Ltd., Petroquimica de
                            Venezuela, S.A. (Attachments: # 1 Exhibit A) (Cheskin, Mark) (Entered: 05/07/2019)
  05/08/2019            166 REPLY to Response to Motion re 156 MOTION to Strike Filings and Discovery
                            Responses Served or Filed by GST, LLP since January 23, 2019 filed by Carmina R
                            Comparelli, Julio C Delgado Comparelli. (Da Silva, Rodrigo) (Entered: 05/08/2019)
  05/08/2019            167 RESPONSE to Motion re 161 MOTION to Compel Defendant Repblica Bolivariana de
                            Venezuela to Produce Better Answers to Plaintiffs' Jurisdictional Discovery Requests
                            filed by Republica Bolivariana De Venezuela. Replies due by 5/15/2019. (Smith, Rodney)
                            (Entered: 05/08/2019)
  05/09/2019            168 PAPERLESS ORDER GRANTING MOTION TO STAY. THIS MATTER is before the
                            Court on Defendant Petroquimica de Venezuela, S.A. and International Petrochemical
                            Sales, Ltd.'s motion to stay due to current events in Venezuela 123 . Upon review of the
                            record, Defendant's motion, and in accordance with the discussions at the April 10, 2019
                            status conference, it is ORDERED AND ADJUDGED that: 1) all judicial proceedings in
                            this matter are STAYED until further notice of the Court; and 2) parties shall file a status
                            report in 120 days from the date of this order. Signed by Judge Kathleen M. Williams on
                            5/9/2019. (sgi) (Entered: 05/09/2019)



                                                         PACER Service Center
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?650447235661758-L_1_0-1                                               17/18
